DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2018/0170226) (“Furukawa”) in view of Yasuike et al. (WO 2018/139384) (“Yasuike”).  Furukawa teaches a seat-bottom frame (fig. 2: 3); a seatback frame (fig. 2: 5) comprising at least one first lateral riser (fig. 2: 11), where said lateral riser is mounted pivoting relative to said seat-bottom frame around a transverse axis pivots around the axis of the recliner; a first discontinuous type hinge mechanism (fig. 3: 20) interposed between the seat- bottom frame and the seatback frame with a first side-plate rigidly fixed to the seat- bottom frame (fig. 3: right side plate of 20) and a second side-plate (fig. 3: left-side plate of 20); wherein the seatback frame comprises an intermediate riser (fig. 3: 13) mounted on the seat bottom frame, pivoting around the transverse axis, by means of the first hinge mechanism in order to allow an adjustment of an angular position of the seatback frame relative to the seat bottom frame around the transverse axis; where the intermediate riser and the second side-plate of the first hinge mechanism are . 	
Furukawa does not expressly teach wherein the intermediate riser has a stiffness less than the stiffness of the first lateral riser of the seatback frame, said stiffness being considered in response to the application of a torque around the transverse axis.  However, Yasuike teaches an intermediate riser (fig. 3: 31) connected to the rotatable lateral riser (fig. 2: 21) wherein the intermediate riser has a lesser stiffness than the first (Abstract: the lower bracket has a lower stiffness than the vertical frame parts).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to form the intermediate riser/reinforcing member of Furukawa with a lesser stiffness than the lateral riser in order to provide the desired ductility and/or strength in response to a bending moment or torque.  
	As concerns claim 2, Furukawa, as modified, teaches wherein the intermediate riser can be deformed around the transverse axis in response the application of a torque around the transverse axis (that is the purpose of Furukawa, 13).
	As concerns claim 3, Furukawa, as modified, teaches wherein the intermediate riser can be deformed between: a rest configuration in which the intermediate riser extends along a main direction of rectilinear extension in a first plane normal to the transverse axis; a deformed configuration in which a first portion of the intermediate riser, preferably located near the transverse axis, is flexed in a first plane normal to the transverse axis in response to the application of the torque around the transverse axis (the reinforcing member of 13 is capable of being flexed in this way).
	As concerns claim 5, Furukawa, as modified, teaches wherein in the deformed configuration, a second portion of the intermediate riser, located away from the transverse axis, has a main direction of extension forming a bending angle with the main direction of extension of the intermediate riser in the rest configuration (the reinforcing member of 13 is capable of being deformed in this way).
As concerns claim 6, Furukawa, as modified, does not teach the exact stiffness in response to a torque around the transverse axis.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try a stiffnes of  less than or equal to 50 N.m.deg-1 in order to provide the desired ductility and/or deformation strength.
	As concerns claim 7, Furukawa, as modified, teaches wherein the intermediate riser is fixed at an upper end portion to the first lateral riser (Furukawa, fig. 3: 13g), and at a lower-end portion to the second side-plate of the first hinge mechanism (Furukawa, fig. 3: 13e).
	As concerns claim 8, Furukawa, as modified, teaches wherein the first lateral riser forms a housing in which the intermediate riser is received (fig. 3: 12 forms a hollow tube into which 13 is fixed).
	As concerns claim 9, Furukawa, as modified, teaches wherein, in the resting configuration, the intermediate riser is received in the housing of the first lateral riser with a clearance formed between the intermediate riser and a wall of the housing of the first lateral riser, in a direction normal to the transverse axis and to the main direction of extension of the intermediate riser (fig. 6 and paragraph 0066 disclose that flange portions 13C and 13D are non-contact portions and have clearance from the sidewalls of housing 12B forming space 12D).
	As concerns claim 10, Furukawa, as modified, teaches wherein the seatback frame further comprises a second lateral riser (fig. 2: 7), where the second lateral riser is mounted pivoting relative to the seat-bottom frame, around the transverse axis by means of a second hinge mechanism (fig. 2: 21).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Furukawa and Yasuike fail to teach wherein the intermediate riser has, nearer the transverse axis than an end distal to the transverse axis, a reduced dimension in a direction normal to the transverse axis and to the main direction of extension of the intermediate riser.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636